UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1821


In re: SULIMAN MALIK EL-AMIN,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:16-cr-00222-RJC-DSC-1)


Submitted: September 13, 2021                               Decided: September 29, 2021


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Suliman Malik El-Amin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Suliman Malik El-Amin petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his 18 U.S.C. § 3582(c)(1)(A) motion. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court denied El-Amin’s § 3582(c)(1)(A) motion on

August 18, 2021. Accordingly, because the district court has recently decided El-Amin’s

case, we deny the mandamus petition as moot. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2